PANNER, District Judge,
Concurring:
I concur in all but part II.D. of this opinion. That part, to my mind, goes beyond what is necessary. The striking differences between Pennhurst II and this ease make it unwise to engage in a detailed discussion of the relationship between Pennhurst II, Edelman, and Sckeuer.
Pennhurst II holds that the eleventh amendment bars federal courts from compelling state officials to conform their conduct to state law. In that case, state officials were sued only in their official capacities. Here, by contrast, Rowland and Co-sentino are sued in their individual capacities. In Pennhurst II, the Supreme Court considered a claim based on state law. Here, on the other hand, we consider a federal constitutional claim based on a federal statute, 42 U.S.C. § 1983.
The majority is concerned about the following statement from Pennhurst II: “Under Edelman v. Jordan, supra, a suit against state officials for retroactive monetary relief, whether based on federal or state law, must be brought in state court.” 104 S.Ct. at 920. The panel concedes that language is bothersome only “if interpreted literally____” Supra, at 2666.
The Court specifically reiterated that a suit challenging the constitutionality of a state official’s action is not one against the state for eleventh amendment purposes. 104 S.Ct. at 909. Obviously, the quoted language must be interpreted in light of the issues that were involved. This interpretation was neither briefed nor argued. “Clarifying” Pennhurst II should be done only where necessary.